Citation Nr: 9932935	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-32 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a program of vocational rehabilitation, 
pursuant to Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The appellant had an unverified period of active military 
service with the United States Army, commencing in November 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant filed a notice of 
disagreement in September 1997; a statement of the case was 
issued in September 1997; and the appellant's substantive 
appeal was received in November 1997.  The appellant was 
scheduled for a personal hearing at the Board in Washington, 
D.C., but the record shows that he failed to report.


REMAND

Upon a preliminary review of the appellant's claims file, the 
Board finds that additional development is needed before the 
Board can fairly proceed with disposition of this appeal.

The Board notes that the record contains a July 1997 
statement from the Walter Reed Army Medical Center, which 
indicates that the appellant was "pending a medical 
evaluation board for recurrent rhabdomyolysis."  It is 
unclear from the record whether the appellant's medical board 
is still pending, or what the outcome was.  The Board finds 
that the medical board records, including any associated 
medical and administrative records, are necessary to properly 
adjudicate the appellant's claim.  Further, as such service 
records are effectively within the control of the government, 
the Board is of the opinion that VA should attempt to obtain 
such records as a preliminary matter.

Therefore, in light of the foregoing, this case is REMANDED 
for the following actions:

1.  Official verification of the dates of 
the appellant's military service should 
be obtained and made of record.  

2.  Copies of all medical, 
administrative, and other records 
associated with the appellant's medical 
board which was pending in 1997 should be 
obtained and made of record, including a 
copy of the medical board's decision.  If 
any or all of those records are 
unavailable or cannot be obtained, the 
file is to be clearly documented to that 
effect.  

3.  After obtaining the foregoing 
records, the RO is to readjudicate the 
appellant's claim for Chapter 31 
benefits, including on the basis of 
entitlement based on a 20 percent rating 
for rhabdomyolysis.  If the benefit 
sought remains denied, the appellant 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The purpose of this remand is to obtain additional service 
records  The Board intimates no opinion as to the eventual 
determination to be made in this case.  The appellant is free 
to submit additional evidence and argument in support of his 
claim. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


